TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-16-00031-CV



                                In re Patricia Ann Gonzales


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus complaining that various

bureaucratic hurdles have prevented her from collecting compensation as a person wrongfully

imprisoned. Having reviewed the petition and record provided, we deny the petition for writ of

mandamus. See Tex. R. App. P. 52.8.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Filed: January 22, 2016